DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the amendments of claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3 – 6, & 8 – 10 are under 35 U.S.C. 103 as being unpatentable over Fujimori et al. (U.S. Patent No. 4,368,945), in view of Shichiri et al. (US 2002/0150764 A1) and Matsunaga et al. (WO 2015/194574).
Note: US 2017/0145173 A1 is cited herein as the English language equivalent of WO 2015/194574.
With regard to claim 1, Fujimori et al. teach a laminated glass comprising an infrared reflecting layer (Applicant’s “first layer”) that contains a silver layer (Col. 2, Lines 41 – 58), and the infrared reflecting layer is adjacent to a polyvinyl butyral (PVB) film (Applicant’s “second layer”) (Col. 3, Lines 50 – 58). Additionally, the PVB film comprises an ultraviolet absorbent (“ultraviolet screening agent”) compound, such as 2(2’ hydroxy-5-methylphenyl) benzotriazole, 2(2’-hydroxy-3’,5’-ditert-butyl phenyl) benzotriazole,  2(2’ hydroxy-3’tert-butyl-5’-methyl-phenyl) benzotriazole (Col. 4, Lines 28 – 31). 
The benzotriazole compound has a group in which a carbon atom, an oxygen atom, or a hydrogen atom bonded to a nitrogen. Additionally, the benzotriazole compounds listed by above contain a hindered amine group, and is therefore a hindered amine light stabilizer, as shown below:
Benzotriazole

    PNG
    media_image1.png
    268
    360
    media_image1.png
    Greyscale

	Fujimoro et al. do not teach the degree of acetalization (butyralization) of the polyvinyl butyral (polyvinyl acetal) in the polyvinyl butyral film.
	Shichiri et al. teach an interlayer for laminated glass, wherein the polyvinyl acetal resin preferably has an average degree of acetalization of 40 to 75 mol percent. When said degree is over 75 mol percent, the resulting interlayer will have low mechanical strength and a prolonged reaction time will be required for resin preparation (paragraph [0035]).
Therefore, based on the teachings of Shichiri et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date for the PVB taught by Fujimoro et al. to have an average degree of acetalization of 75% by mol or less in order to have sufficient mechanical strength and maintain a short reaction time to prepare the resin.
Fujimoro et al. do not teach the presence of any compounds containing chlorine. Additionally, Fujimoro et al. do not teach whether or not a chlorine-based compound was used as the catalyst for forming the polyvinyl butyral polymers such that the PVB composition for forming the PVB film contains less than 30 ppm chlorine atoms.
Matsunaga et al. teach polyvinyl acetal resin, such as polyvinyl butyral (PVB) (paragraph [0004]), used as an interlayer film for laminated glass (paragraph [0001]). The polyvinyl acetal can be produced by adding aldehydes to an aqueous solution of polyvinyl alcohol to be subjected to a reaction. A catalyst used here may be either organic or inorganic, for example acetic acid, p-toluene sulfonic acid, hydrochloric acid, nitric acid, sulfuric acid, carbonic acid, and the like. Among these hydrochloric acid, nitric acid, and sulfuric acid are preferably since a sufficient reaction rate is achieved and washing after the reaction is easy, and nitric acid is more preferable due to easy handling property (paragraph [0085]).
Additionally, Matsunaga et al. teach it is important that the content of chlorine is preferably 30 ppm or less with respect to the interlayer film to avoid discoloration of the article due to corrosion of the metal component under high temperature and high humidity conditions (paragraph [0107]).
Therefore, based on the teachings of Matsunaga, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a chlorine catalyst for a sufficient rate of reaction when forming polyvinyl acetal such that the amount of chlorine in the interlayer film is less than 30 ppm in order to avoid discoloration of the glass laminate article under high temperature and high humidity conditions.
With regard to claim 3, Fujimori et al. teach the infrared reflecting layer also contains a reflection reducing layer (Applicant’s “layer body”) in contact with the silver layer (Applicant’s “film containing silver as a simple substance”) (Col. 2, Lines 64 – 67).
With regard to claim 4, as discussed above for claim 1, the infrared reflecting is adjacent (“arranged on a first surface side”) of the infrared reflecting layer comprising the silver layer (“film containing silver as a simple surface”).
With regard to claim 5, Fujimori et al. teach the infrared reflecting layer is adjacent to a polyvinyl butyral film, which does not contain silver. Therefore, there is no film containing silver arranged on a second surface side opposite to the first surface of the reflection reducing layer (“the layer body”).
With regard to claim 6, Fujimori et al. teach the infrared reflecting layer is sandwiched by a pair of polyvinyl butyral (PVB) films (Applicant’s “second layer”) (Col. 3, Lines 50 – 58). Therefore, the second film of the pair is a third layer arranged on a second surface side opposite to the first surface of the infrared reflecting layer (“first layer”).
With regard to claim 8, the interlayer film is sandwiched between two sheets of glass (Col. 3, Lines 59 – 66) with a thickness of 1.5 – 3 mm (Col. 4, Lines 5 – 8). The visible light transmittance of the laminated glass is more than 70% (Col. 3, Line 59 – Col. 3, Line 3).
With regard to claim 9, as discussed above for claim 8, the interlayer is arranged between two glass sheets (a first lamination glass member and a second lamination glass member).
With regard to claim 10, as discussed above for claim 8, the visible light transmittance of the laminated glass is 70% or more.

Claims 7 & 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori et al., Shichiri et al., & Matsunaga et al., as applied to claim 1 above, and further in view of Kitano et al. (US 2013/0143049 A1).
With regard to claim 7, Fujimori et al. fail to teach the pair of polyvinyl butyral (PVB) films (“second layer” and “third layer”) contains a plasticizer.
Kitano et al. a combination of polyvinyl acetal resin (e.g. PVB) and a plasticizer increases the adhesion of the interlayer film for laminated glass to a glass member (paragraph [0036]).
Therefore, based on the teachings of Kitano et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate plasticizer into the PVB layer taught by Fujimori et al. in order to increase the adhesion of the interlayer film with the glass members.
With regard to claim 13, Fujimori et al. fail to teach the each of the first and second layers further comprises an antistatic agent.
With regard to claim 14, Fujimori et al. fail to teach the first layer further comprises a pigment, and the second layer further comprises a moisture resistance improving agent and a fluorescent brightening agent.
Kitano et al. teach interlayer film for laminated glass comprising a multi-layer interlayer film 12 formed of three layers: a core interlayer film 14 is a heat shielding layer containing heat shielding particles, such as tungsten oxide (paragraph [0062]), and protective interlayer films 13 & 15 containing a thermoplastic resin (paragraph [0094]), such as polyvinyl butyral (PVB) (paragraphs [0020], [0035], & [0045]). Additionally, the layers of the interlayer may optionally contain, if necessary, additives alone or in combination. Examples of such additives include an antistatic agent, pigment, fluorescent brightener, moisture resistance agent (paragraph [0082]).
Therefore, based on the teachings of Kitano et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate additives, such as antistatic agent, pigment, fluorescent brightener, and moistures resistance agent, to all the interlayers of laminated glass containing PVB and/or heat shielding particles, as deemed necessary.

Response to Arguments
Applicant argues, “However, benzotriazole represented by the above formula does not have a piperidine structure. Further, benzotriazole represented by the above formula does not correspond to hindered amine light stabilizer” (Remarks, Pgs. 7 – 8).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. The formula shows a general benzotriazole molecule is not hindered. The formula was included in the rejection to make it easier for the reader to see Applicant’s claimed “compound having a group in which a carbon, an oxygen atom, or a hydrogen atom is bonded to a nitrogen” is inherently present in all benzotriazole-based molecular structures. 
However, it is clear from the wording and citation in the previous rejection that the hindered amines the examiner was referring to for rejecting the claim limitation was the explicit list of benzotriazoles (plural) listed in Col. 4, Lines 29 – 31 of the reference, not the general structure of a benzotriazole molecule shown merely for the purpose of demonstrating the claimed covalent bonds to the nitrogen atoms.
The benzotriazole-based hindered amines listed by Fujimori et al. (Col. 4, Lines 28 – 31) include the following:
2(2’ hydroxy-5-methylphenyl) benzotriazole
2(2’-hydroxy-3’,5’-ditert-butyl phenyl) benzotriazole
2(2’ hydroxy-3’tert-butyl-5’-methyl-phenyl) benzotriazole

Applicant argues, “Fujimori et al. also does not teach the presence of any compounds containing chlorine and fails to disclose whether or not a chlorine-based compound was used as the catalyst for forming the polyvinyl butyral polymers such that the PVB composition for forming the PVB film contains less than 30 ppm chlorine atoms.”
Applicant argues, “Furthermore, Matsunaga et al. fails to teach an amount of chlorine atoms when chlorine atoms are contained in the PVB layer” (Remarks, Pgs. 8 – 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Matsunaga et al. explicitly teach it is important that the content of chlorine is 50 ppm or less, preferably 30 ppm or less, and more preferably 3 ppm or less, with respect to the interlayer film to avoid discoloration of the article due to corrosion of the metal component under high temperature and high humidity conditions (paragraph [0107]).

Applicant argues, “…in contrast to the present invention Minamino fails to teach or suggest ‘an acetalization degree of the polyvinyl acetal resin in the second layer being 75% by mole or less’, as now recited by present claim 1. Rather, Minamino recites a polyvinyl butyral resin having an acetalization degree of 80 mol% to 95 mol% as a critical component thereof (see claim 1 of Minamino) and teaches that the effects of Minamino are exerted by using the polyvinyl butyral resin having an acetalization degree of 80 mol% to 95% (see paragraphs [0007] and [0046] of Minamino)…Here, one of ordinary skill in the art would not have been motivated to employ a polyinvyl acetal resin having an acetalization degree of 75% by mole or less in Minamino since Minamino teaches that polyvinyl butyral resin having an acetalization degree of 80 mol% to 95 mol% is necessary to achieve desirable results. That is, Minamino not only fails to disclose this claimed subject matter but expressly teaches away from it” (Remarks, Pg. 10).
EXAMINER’S RESPONSE: In light of Applicant’s most recent amendment of claim 1, Applicant’s arguments with respect to the degree of acetalization of PVB taught by Minamino have been fully considered and are persuasive.  The rejection of the pending claims over Minamino has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781